
	

113 HR 4392 IH: Energize Emerging Opportunities Act
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4392
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2014
			Mr. Fincher introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To align exemptions for general solicitation of investment in commodity pools similar to the
			 exemption provided for general solicitation of securities under the
			 Jumpstart Our Business Startups Act.
	
	
		1.Short titleThis Act may be cited as the Energize Emerging Opportunities Act.
		2.Exemption for general solicitation of investment in commodity pools
			Within 90 days after the date of the enactment of this Act, the Commodity Futures Trading
			 Commission shall—
			(1)revise section 4.7(b) of title 17, Code of Federal Regulations, in the matter preceding paragraph
			 (1), to read as follows:
				
					(b)Relief available to commodity pool operators. Upon filing the notice required by paragraph (d) of this section, and subject to compliance with
			 the conditions specified in paragraph (d) of this section, any registered
			 commodity pool operator who sells participations in a pool solely to
			 qualified eligible persons in an offering which qualifies for exemption
			 from the registration requirements of the Securities Act pursuant to
			 section 4(2) of that Act or pursuant to Regulation S, 17 CFR 230.901 et seq., and any bank registered as a commodity pool operator in connection with a pool that is a
			 collective trust fund whose securities are exempt from registration under
			 the Securities Act pursuant to section 3(a)(2) of that Act and are sold
			 solely to qualified eligible persons, may claim any or all of the
			 following relief with respect to such pool:; and
			(2)revise section 4.13(a)(3)(i) of such title to read as follows:
				
					(i)Interests in the pool are exempt from registration under the Securities Act of 1933, and such
			 interests are offered and sold pursuant to section 4 of the Securities Act
			 of 1933 and the regulations thereunder;.
			
